Citation Nr: 0621548	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-42 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from an August 2003 rating 
decision of the VA Regional Office (RO) in Nashville, 
Tennessee that granted service connection for PTSD, rated 30 
percent disabling from May 13, 2003.  The veteran disagrees 
with the initial disability evaluation assigned and has 
perfected an appeal for a higher rating. 

The appellant was afforded a personal hearing in July 2005 
before the undersigned Veterans Law Judge sitting at 
Nashville, Tennessee.  The transcript is of record.

Because the veteran has disagreed with the initial rating 
assigned for PTSD, the Board has characterized the issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from increased ratings for already service-connected 
disability).


REMAND

The veteran asserts that the symptoms associated with his 
service-connected PTSD have increased in severity and warrant 
a higher rating.  He testified in July 2005 that he had 
increased nightmares, more anxiety and nervousness, and was 
frequently forgetful.  He said that his work had been 
considerably compromised on account of his PTSD symptoms to 
the extent that he had been threatened with dismissal.  The 
veteran related that he received VA outpatient treatment, and 
that his medication had been increased within the previous 
two months for heightened symptomatology.  He stated that he 
also attended monthly Vet Center counseling to help him cope.  

Review of record discloses that the veteran has sought 
regular VA outpatient treatment for psychiatric symptoms at 
the Mountain Home (Tennessee) VA facility.  The most recent 
records date through June 13, 2005.  The claims folder also 
contains Vet Center notes, but only through September 2003.  
As VA has constructive knowledge of the existence of 
additional VA records, they must be retrieved and associated 
with the other evidence already on file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board also notes that the veteran was last examined for 
compensation purposes in June 2003.  As indicated previously, 
the veteran states that his symptoms have since increased in 
severity.  VA outpatient clinic records in conjunction with 
the veteran's testimony potentially indicate some worsening 
of symptoms, but do not provide any findings relative to the 
specific rating criteria for service-connected psychiatric 
disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  For the reasons set 
forth above, a VA psychiatric examination is required in this 
instance.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  All VA outpatient records prepared 
since June 14, 2005 should be retrieved 
from the Mountain Home VA facility and 
associated with the claims folder.

2.  The appellant's Vet Center records 
prepared since October 2003 should be 
requested and associated with the 
claims folder.

3.  The veteran should be afforded a 
comprehensive VA psychiatric 
examination to determine the current 
severity of PTSD.  The claims folder 
and a copy of this remand should be 
made available to the examiner for 
review prior to the examination.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
deemed necessary by the examiner), 
should be conducted in order to 
identify the degree of social and 
occupational impairment attributable to 
PTSD.

The examiner should also provide a full 
multi-axial evaluation, to include the 
assignment of a numerical score on the 
global assessment of functioning (GAF) 
scale.  The examiner should include an 
explanation of the significance of the 
assigned numerical score relative to 
the appellant's ability to work.  The 
examiner should be asked to address the 
specific criteria of Diagnostic Code 
9411 and identify those criteria met by 
the veteran.  A complete rationale must 
be provided for the opinion(s) 
expressed.

4.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue of 
entitlement to an evaluation in excess 
of 30 percent for PTSD.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned 
to the Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

